Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Tracey on 3/18/2021.
The application has been amended as follows: 
1.	(Currently amended) A server computer system comprising:
a communications device;
a processor coupled to the communications device; and
a memory storing processor-executable instructions which, when executed, configure the processor to:
send, via the communications device, 
in response to the message, receive, via the communications device and from the resource usage tracking server, 

identify a second data transfer recipient associated with the historical resource usage data for the entity by using the database of supported data transfer recipients;
perform an evaluation of the first data transfer recipient and the second data transfer recipient based on category data associated with at least one of the first data transfer recipient and the second data transfer recipient, the evaluation including determining that an account has previously been configured based on a third data transfer recipient associated with a category that is also associated with the second data transfer recipient;
select the first data transfer recipient based on the evaluation;
send, via the communications device, a message, the message causing a client device associated with the entity to display a selectable option for data transfer to the identified first data transfer recipient; 
receive, via the communications device, an indication of a 
in response to receiving the indication of the selection of the selectable option for data transfer to the identified first data transfer recipient, configure [[an ]]the account associated with the entity based on the first data transfer recipient.

2.	(Original) The server computer system of claim 1, wherein the selectable option for data transfer to the identified first data transfer recipient represents an option to add the identified first data transfer recipient as a pre-configured data transfer recipient and wherein configuring the account 

3.	(Cancelled) 

4.	(Original) The server computer system of claim 1, wherein evaluating the first data transfer recipient and the second data transfer recipient comprises evaluating the first data transfer recipient and the second data transfer recipient based on a location associated with the entity.

5.	(Cancelled) 

6.	(Cancelled) 

7.	(Currently amended) The server computer system of claim 1, wherein the message that causes the client device associated with the entity to display a selectable option historical resource usage data for the entity.

8.	(Original) The server computer system of claim 1, wherein the instructions further configure the processor to:
extract an account identifier that identifies an account at the first data transfer recipient from the historical resource usage data, 
and wherein configuring the account associated with the entity based on the first data transfer recipient comprises configuring the account based on the account identifier.


	cause the client device to prompt for completion of the account identifier.

10.	(Original) The server computer system of claim 1, wherein the resource usage tracking server includes a credit report server and wherein the historical resource usage data represents a credit report.

11.	(Currently amended) A method performed at a server, the method comprising:
sending 
in response to the message, receiving, from the resource usage tracking server, 
identifying a first data transfer recipient associated with the historical resource usage data for the entity by using a database of supported data transfer recipients;
identifying a second data transfer recipient associated with the historical resource usage data for the entity by using the database of supported data transfer recipients;
performing an evaluation of the first data transfer recipient and the second data transfer recipient based on category data associated with at least one of the first data transfer recipient and the second data transfer recipient, the evaluation including determining that an account has previously been configured based on a third data transfer recipient associated with a category that is also associated with the second data transfer recipient;
selecting the first data transfer recipient based on the evaluation;
sending a message causing a client device associated with the entity to display a selectable option for data transfer to the identified first data transfer recipient; 
an indication of a selection of the selectable option for data transfer to the identified first data transfer recipient; and 
in response to receiving the indication of a selection of the selectable option for data transfer to the identified first data transfer recipient

12.	(Original) The method of claim 11, wherein the selectable option for data transfer to the identified first data transfer recipient represents an option to add the identified first data transfer recipient as a pre-configured data transfer recipient and wherein configuring the account associated with the entity based on the data transfer recipient comprises updating the account to permit the first data transfer recipient to be selected for receiving data transfers from the account.

13.	(Cancelled) 

14.	(Currently Amended) The method of claim [[13]]11, wherein evaluating the first data transfer recipient and the second data transfer recipient comprises evaluating the first data transfer recipient and the second data transfer recipient based on a location associated with the entity.

15.	(Cancelled) 

16.	(Cancelled) 

17.	(Currently amended) The method of claim 11, wherein the message causing a client device associated with the entity to display a selectable option for data transfer to the identified first data transfer recipient  historical resource usage data for the entity

18.	(Original) The method of claim 11, further comprising:
extracting an account identifier that identifies an account at the first data transfer recipient from the historical resource usage data, 
and wherein configuring the account associated with the entity based on the first data transfer recipient comprises configuring the account based on the account identifier.

19.	(Original) The method of claim 18, wherein the account identifier is a partial identifier and wherein the method further comprises:
	causing the client device to prompt for completion of the account identifier.

20.	(Currently amended) A non-transitory computer readable storage medium comprising processor-executable instructions which, when executed, configure a processor to:
send a 
in response to the message, receive, from the resource usage tracking server, a 
identify a first data transfer recipient associated with the historical resource usage data for the entity by using a database of supported data transfer recipients;
identify a second data transfer recipient associated with the historical resource usage data for the entity by using the database of supported data transfer recipients;
perform an evaluation of the first data transfer recipient and the second data transfer recipient based on category data associated with at least one of the first data transfer recipient and the second data transfer recipient, the evaluation including determining that an account has previously been configured based on a third data transfer recipient associated with a category that is also associated with the second data transfer recipient;
select the first data transfer recipient based on the evaluation;
send a message causing a client device associated with the entity to display a selectable option for data transfer to the identified first data transfer recipient; 
receive an indication of a
in response to receiving the indication of the selection of the selectable option for data transfer to the identified first data transfer recipient, configure an account associated with the entity based on the first data transfer recipient.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  The closest prior art of record is Chung et al. (US 20180268414 A1).  Chung et al. teaches a home screen for an automated POS device with a card reader.
In regard to claim 1, Chung et al. taken either individually or in combination with other prior art of record fails to teach or render obvious send, via the communications device, a message from the server computer system to a resource usage tracking server, the message including identification information for an entity;  in response to the message, receive, via the communications device and from the resource usage tracking server, historical resource usage data for the entity;  identify a first data transfer recipient associated with the historical resource usage data for the entity by using a database of 
perform an evaluation of the first data transfer recipient and the second data transfer recipient based on category data associated with at least one of the first data transfer recipient and the second data transfer recipient, the evaluation including determining that an account has previously been configured based on a third data transfer recipient associated with a category that is also associated with the second data transfer recipient;  select the first data transfer recipient based on the evaluation;  send, via the communications device, a message, the message causing a client device associated with the entity to display a selectable option for data transfer to the identified first data transfer recipient;  receive, via the communications device, an indication of a selection of the selectable option for data transfer to the identified first data transfer recipient; and in response to receiving the indication of the selection of the selectable option for data transfer to the identified first data transfer recipient, configure the account associated with the entity based on the first data transfer recipient.
In regard to claim 11, Chung et al. taken either individually or in combination with other prior art of record fails to teach or render obvious sending a message from a server computer system to a resource usage tracking server, the message including identification information for an entity;
in response to the message, receiving, from the resource usage tracking server, historical resource usage data for the entity;  identifying a first data transfer recipient associated with the historical resource usage data for the entity by using a database of supported data transfer recipients;  identifying a second data transfer recipient associated with the historical resource usage data for the entity by using the database of supported data transfer recipients;  performing an evaluation of the first data transfer recipient and the second data transfer recipient based on category data associated with at least one of the first data transfer recipient and the second data transfer recipient, the evaluation including determining that an account has previously been configured based on a third data transfer recipient 
In regard to claim 20, Chung et al. taken either individually or in combination with other prior art of record fails to teach or render obvious send a message from a server computer system to a resource usage tracking server, the message including identification information for an entity;  in response to the message, receive, from the resource usage tracking server, a historical resource usage data for the entity;  identify a first data transfer recipient associated with the historical resource usage data for the entity by using a database of supported data transfer recipients;  identify a second data transfer recipient associated with the historical resource usage data for the entity by using the database of supported data transfer recipients;  perform an evaluation of the first data transfer recipient and the second data transfer recipient based on category data associated with at least one of the first data transfer recipient and the second data transfer recipient, the evaluation including determining that an account has previously been configured based on a third data transfer recipient associated with a category that is also associated with the second data transfer recipient;  select the first data transfer recipient based on the evaluation;  send a message causing a client device associated with the entity to display a selectable option for data transfer to the identified first data transfer recipient; receive an indication of a selection of the selectable option for data transfer to the identified first data transfer recipient; and in response to receiving the indication of the selection of the selectable option for data 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to I JUNG LIU whose telephone number is (571)270-1370.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571/272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


I JUNG LIU
Examiner
Art Unit 3697